Exhibit 10.25

Manufacturing Services Agreement

This Flextronics Manufacturing Services Agreement (“Agreement”) is entered into
this 25 day of May 2006 by and between HemoSense, Inc. having its place of
business at 651 River Oaks Parkway, San Jose, California (“Customer”) and
Flextronics International USA, Inc., having its place of business at 2090
Fortune Drive, San Jose, California (“Flextronics”).

Customer desires to engage Flextronics to perform manufacturing services as
further set forth in this Agreement. The parties agree as follows:

1. DEFINITIONS

Flextronics and Customer agree that capitalized terms shall have the meanings
set forth in this Agreement and Exhibit 1 attached hereto and incorporated
herein by reference.

2. MANUFACTURING SERVICES

2.1. Work. Customer hereby engages Flextronics to perform the work (hereinafter
“Work”), and Flextronics shall perform the Work, pursuant to Purchase Orders or
changes thereto that Customer issues and Flextronics accepts under this
Agreement. “Work” shall mean to procure Materials and to manufacture, assemble,
and test products (hereinafter “Product(s)”) pursuant to detailed written
Specifications. The “Specifications” for each Product or revision thereof, shall
include but are not limited to bill of materials, designs, schematics, assembly
drawings, process documentation, test specifications, current revision number,
and Approved Vendor List. The Specifications as provided by Customer and
included in Flextronics’s production document management system and maintained
in accordance with the terms of this Agreement are incorporated herein by
reference as Exhibit 2.1. This Agreement does not include any new product
introduction (NPI) or product prototype services related to the Products. In the
event that Customer requires any such services, the parties will enter into a
separate agreement. In case of any conflict between the Specifications and this
Agreement, this Agreement shall prevail.

2.2. Engineering Changes. Customer may request that Flextronics incorporate
engineering changes into the Product by providing Flextronics with a description
of the proposed engineering change sufficient to permit Flextronics to evaluate
its feasibility and cost. Flextronics shall evaluate each engineering-change
request, and provide Customer with a written evaluation stating the costs and
time of implementation and the impact on the delivery schedule and pricing of
the Product. Flextronics will proceed with engineering changes when the parties
have agreed upon the changes to the Specifications, delivery schedule and
Product pricing and the Customer has issued a purchase order for the
implementation costs. Notwithstanding the foregoing, if Customer notifies
Flextronics of safety and/or emergency engineering change request, as determined
by Customer, Flextronics shall use its commercially reasonable efforts to give
Customer the same information described above in this Section 2.2 within [***]
([***]) business days of such a request. With regard to the implementation of
safety or emergency engineering change request, Flextronics shall use its
commercially reasonable efforts to implement the engineering change, as soon as
possible. The Specifications and Product price will be promptly amended as
required.

2.3. Tooling; Non-Recurring Expenses; Software. [***]. Customer shall pay for or
obtain and consign to Flextronics any Product-specific tooling, test fixtures,
equipment or software and other reasonably necessary non-recurring expenses, to
be set forth in Flextronics’s quotation (collectively, “Consigned Material”).
With respect to costs associated with installation, testing, repair and
maintenance of all Product-specific tooling, [***] shall be responsible for
[***] and [***] shall be responsible for [***], including for example [***]. All
software that Customer provides to Flextronics or any test software that
Customer engages Flextronics to develop is and shall remain the property of
Customer. Title to Consigned Materials remains at all times with Customer.
Flextronics will bear responsibility for any damage or loss of Consigned
Materials related to non-production causes or negligence of Flextronics while
they are on the premises of Flextronics. Upon reasonable notice and subject to
third party confidentiality restrictions, Customer may observe the warehouse
space in which the Consigned Materials are stored.

2.4. Cost Reduction Projects. Flextronics agrees to seek ways to reduce the cost
of manufacturing Products by methods such as elimination of Materials,
redefinition of Specifications, and re-design of assembly or test methods.
Flextronics will present to Customer any proposal for cost reduction projects
and will implement such projects only with the prior written approval of
Customer. Upon implementation of such ways that have been initiated by
Flextronics and approved by Customer, Flextronics will receive [***]% of the
demonstrated cost reduction for the full Customer [***] after implementation.
Customer will receive [***]% of the demonstrated cost reduction upon
implementation of such ways [***].

2.5 Quarterly Business Review. Customer and Flextronics shall meet quarterly, or
as otherwise agreed by both parties, to discuss the state of business, and to
review business and quality performance issues and improvement initiatives. The
items to be reviewed shall, at either party’s request, include items such as
business trends, cost savings initiatives, Product pricing, Special Inventory,
quality performance and delivery performance.

 

  1  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

3. FORECASTS; ORDERS; FEES; PAYMENT

3.1. Forecast. Customer shall provide Flextronics, on a monthly basis, a rolling
[***] ([***]) [***] forecast indicating Customer’s monthly Product requirements.
These forecasts will be non-binding, except with respect to the purchase of
Special Inventory pursuant to Section 4.1 and except that the first [***]
([***]) [***] of the forecast will constitute Customer’s written purchase order
for all Work to be completed within the first [***] ([***]) [***] period. Such
purchase orders will be issued in accordance with Section 3.2 below.

3.2. Purchase Orders; Precedence. Customer may use its standard purchase order
form for any notice provided for hereunder; provided that all purchase orders
must reference this Agreement and the applicable Specifications. The parties
agree that the terms and conditions contained in this Agreement shall prevail
over any terms and conditions of any such purchase order, acknowledgment form or
other instrument.

3.3. Purchase Order Acceptance. Purchase orders shall be deemed accepted by
Flextronics, provided however that Flextronics may reject any purchase order:
(a) that is an amended order in accordance with Section 5.2 below because the
purchase order is outside of the Flexibility Table; (b) if the fees reflected in
the purchase order are inconsistent with the parties’ agreement with respect to
the fees; (c) if the purchase order represents a significant deviation from the
forecast for the same period, unless such deviation is within the parameters of
the Flexibility Table; or (d) if a purchase order would extend Flextronics’s
liability beyond Customer’s approved credit line. Flextronics shall notify
Customer of rejection of any purchase order within [***] business days of
receipt of such purchase order.

3.4. Fees; Changes; Taxes.

(a) The fees will be agreed by the parties and will be indicated on the purchase
orders issued by Customer and accepted by Flextronics. The initial fees shall be
as set forth on the Fee List attached hereto and incorporated herein as Exhibit
3.4 (the “Fee List”). If a Fee List is not attached or completed, then the
initial fees shall be as set forth in purchase orders issued by Customer and
accepted by Flextronics in accordance with the terms of this Agreement.

(b) Customer is responsible for additional fees and costs due to: (a) Customer’s
changes to the Specifications; (b) failure of Customer or its subcontractor to
timely provide sufficient quantities or a reasonable quality level of Customer
Controlled Materials where applicable to sustain the production schedule; and
(c) any pre-approved expediting charges reasonably necessary because of a change
in Customer’s requirements.

(c) The fees may be reviewed periodically by the parties. Any changes and timing
of changes shall be agreed by the parties in writing, such agreement not to be
unreasonably withheld or delayed. By way of example only, the fees may be
increased, upon written agreement by the parties, if the market price of fuels,
Materials, equipment, labor and other production costs, increase beyond normal
variations in pricing or currency exchange rates as demonstrated by Flextronics.

(d) All fees are exclusive of federal, state and local excise, sales, use, VAT,
and similar transfer taxes, and any duties, and Customer shall be responsible
for all such items. This subsection (d) does not apply to taxes on Flextronics’s
net income, or to any taxes or duties associated with Flextronics’s Production
Material and labor costs.

3.5. Payment. Customer agrees to pay all invoices in U.S. Dollars within [***]
([***]) [***] of the date of the invoice.

3.6. Late Payment. Customer agrees to pay [***] on all late payments.
Furthermore, if Customer is late with payments, or Flextronics has reasonable
commercial evidence indicating that Customer may not be able to pay, Flextronics
may (a) stop all Work under this Agreement until assurances of payment
satisfactory to Flextronics are received or payment is received; (b) demand
prepayment for purchase orders; (c) delay shipments; and (d) to the extent that
Flextronics’s personnel cannot be reassigned to other billable work during such
stoppage and/or in the event restart cost are incurred, invoice Customer for
additional fees before the Work can resume. Customer agrees to provide all
necessary financial information required by Flextronics from time to time in
order to make a proper assessment of the creditworthiness of Customer.

4. MATERIALS PROCUREMENT; CUSTOMER RESPONSIBILITY FOR MATERIALS

4.1. Authorization to Procure Materials, Inventory and Special Inventory.
Customer’s accepted purchase orders and forecast will constitute authorization
for Flextronics [***], (a) Inventory to manufacture the Products covered by such
purchase orders based on the Lead Time and (b) certain Special Inventory based
on Customer’s purchase orders and forecast as follows: Long Lead-Time Materials
as required based on the Lead Time when such purchase orders are placed and
Minimum Order Inventory as required by the supplier. Flextronics will only
purchase [***]

 

  2  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

4.2. Customer Controlled Materials. Customer may direct Flextronics to purchase
Customer Controlled Materials in accordance with the Customer Controlled
Materials Terms. Customer acknowledges that the Customer Controlled Materials
Terms will directly impact Flextronics’ ability to perform under this Agreement
and to provide Customer with the flexibility Customer is requiring pursuant to
the terms of this Agreement. In the event that Flextronics reasonably believes
that Customer Controlled Materials Terms will create an additional cost that is
not covered by this Agreement, then Flextronics will notify Customer and the
parties will agree to either (a) compensate Flextronics for such additional
costs, (b) amend this Agreement to conform to the Customer Controlled Materials
Terms or (c) amend the Customer Controlled Materials Terms to conform to this
Agreement, in each case at no additional charge to Flextronics. Customer agrees
to provide copies to Flextronics of all Customer Controlled Materials Terms upon
the execution of this Agreement and promptly upon execution of any new
agreements with suppliers. Customer agrees not to make any modifications or
additions to the Customer Controlled Materials Terms or enter into new Customer
Controlled Materials Terms with suppliers that will negatively impact
Flextronics’s procurement activities.

4.3. Preferred Supplier. Customer shall provide to Flextronics and maintain an
Approved Vendor List. Flextronics shall purchase from vendors on a current AVL
the Materials required to manufacture the Product. Customer shall give
Flextronics every opportunity to be included on AVL’s for Materials that
Flextronics can supply, and if Flextronics is competitive with other suppliers
with respect to reasonable and unbiased criteria for acceptance established by
Customer, Flextronics shall be included on such AVL’s. If Flextronics is on an
AVL and its prices and quality are competitive with other vendors, Customer will
raise no objection to Flextronics sourcing Materials from itself. For purposes
of this Section 4.3 only, the term “Flextronics” includes any companies
affiliated with Flextronics.

4.4. Customer Responsibility for Inventory and Special Inventory. Customer is
responsible under the conditions provided in this Agreement for all Materials,
Inventory and Special Inventory properly purchased by Flextronics under this
Section 4.

4.5. Materials Warranties. Flextronics shall endeavor to obtain and pass through
to Customer the following warranties with regard to the Materials (other than
the Production Materials): (i) conformance of the Materials with the vendor’s
specifications and/or with the Specifications; (ii) that the Materials will be
free from defects in workmanship; (iii) that the Materials will comply with
Environmental Regulations; and (iv) that the Materials will not infringe the
intellectual property rights of third parties.

5. SHIPMENTS, SCHEDULE CHANGE, CANCELLATION, STORAGE

5.1. Shipments. All Products delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in accordance with the Specifications and
marked for shipment to Customer’s destination specified in the applicable
purchase order. Shipments will be made [***] ([***]) [***], at which time risk
of loss and title will pass to Customer. All freight, insurance and other
shipping expenses, as well as any special packing expenses not included in the
original quotation for the Products, will be paid by Customer. In the event
Customer designates a freight carrier to be utilized by Flextronics, Customer
agrees to designate only freight carriers that are currently in compliance with
all applicable laws relating to anti-terrorism security measures and to adhere
to the C-TPAT (Customs-Trade Partnership Against Terrorism) security
recommendations and guidelines as outlined by the United States Bureau of
Customs and Border Protection and to prohibit the freight carriage to be
sub-contracted to any carrier that is not in compliance with the C-TPAT
guidelines.

5.2. Quantity Increases and Shipment Schedule Changes.

(a) For any accepted purchase order, Customer may (i) increase the quantity of
Products or (ii) reschedule the quantity of Products and their shipment date, as
provided in the flexibility table below (the “Flexibility Table”):

 

Maximum Allowable Variance From Accepted Purchase Order Quantities/Shipment
Dates

# of days before

Shipment Date

on Purchase Order

     Allowable
Quantity
Increases      Maximum
Reschedule
Quantity      Maximum
Reschedule
Period

[***]

     [***]      [***]      [***]

[***]

     [***]      [***]      [***]

[***]

     [***]      [***]      [***]

[***]

     [***]      [***]      [***]

 

  3  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

Any decrease in quantity is considered a cancellation, unless the decreased
quantity is rescheduled for delivery at a later date in accordance with the
Flexibility Table. Quantity cancellations are governed by the terms of
Section 5.3 below. Any purchase order quantities that are increased or
rescheduled pursuant to this Section 5.2 (a) may not be subsequently increased
or rescheduled.

(b) All reschedules to push out delivery dates outside of the table in
subsection (a) require Flextronics’s prior written approval, which, in its sole
discretion, may or may not be granted. If Customer does not request prior
approval from Flextronics for such reschedules, or if Customer and Flextronics
do not agree in writing to specific terms with respect to any approved
reschedule, then Customer will pay Flextronics the [***] for any such
reschedule, calculated as of the [***] ([***]) [***] after such reschedule for
any Inventory and/or Special Inventory that was procured by Flextronics to
support the original delivery schedule that is not used to manufacture Product
pursuant to an accepted purchase order within [***] ([***]) [***] of such
reschedule. In addition, if Flextronics notifies Customer that such Inventory
and/or Special Inventory has remained in Flextronics’s possession for more than
[***] ([***]) [***] since such reschedule, then Customer agrees to immediately
purchase any affected Inventory and/or Special Inventory upon receipt of the
notice by paying the Affected Inventory Costs. In addition, any finished
Products that have already been manufactured to support the original delivery
schedule will be treated as cancelled as provided in Sections 5.3, 5.4, and 5.5
below.

(c) Flextronics will use reasonable commercial efforts to meet any quantity
increases, which are subject to Materials and capacity availability. All
reschedules or quantity increases outside of the table in subsection (a) require
Flextronics’s approval, which, in its sole discretion, may or may not be
granted. If Flextronics agrees to accept a reschedule to pull in a delivery date
or an increase in quantities in excess of the flexibility table in subsection
(a) and if there are extra costs to meet such reschedule or increase,
Flextronics will inform Customer for its acceptance and approval in advance.

(d) Any delays in the normal production or interruption in the workflow process
caused by Customer’s changes to the Specifications or failure to provide
sufficient quantities or a reasonable quality level of Customer Controlled
Materials where applicable to sustain the production schedule, will be
considered a reschedule of any affected purchase orders for purposes of this
Section 5.2 for the period of such delay. In addition, Customer shall be
responsible for costs related to adjusting foreign currency hedging contracts
due to changes in cash flows resulting from such delays.

(e) For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (b), the “Lead Time” shall be calculated as the Lead Time
at the time of procurement of the Inventory and Special Inventory.

5.3. Cancellation of Orders and Customer Responsibility for Inventory.

(a) Customer may not cancel all or any portion of Product quantity of an
accepted purchase order without Flextronics’s prior written approval, which, in
its sole discretion, may or may not be granted. If Customer does not request
prior approval, or if Customer and Flextronics do not agree in writing to
specific terms with respect to any approved cancellation, then Customer will
[***]. In addition, if Flextronics notifies Customer that such Inventory and/or
Special Inventory has remained in Flextronics’s possession for more [***] since
such cancellation, then Customer agrees to immediately purchase from Flextronics
such Inventory and/or Special Inventory by paying the Affected Inventory Costs.
In addition, Flextronics shall calculate the cost or gain of unwinding any
currency hedging contracts entered into by Flextronics to support the cancelled
purchase order(s). Should the unwinding result in a loss to Flextronics,
Customer agrees to cover such loss amount for Flextronics immediately upon
receipt of an invoice for such amount. Should the unwinding result in a gain to
Flextronics, a credit note will be immediately issued to Customer.

(b) If the forecast for any period is less than the previous forecast supplied
over the same period, that amount will be considered canceled and Customer will
be responsible for any Special Inventory purchased or ordered by Flextronics to
support the forecast.

(c) For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (a), the “Lead Time” shall be calculated as the Lead Time
at the time of (i) procurement of the Inventory and Special Inventory;
(ii) cancellation of the purchase order or (iii) termination of this Agreement,
whichever is longer.

5.4. Mitigation of Inventory and Special Inventory. Prior to invoicing Customer
for the amounts due pursuant to Sections 5.2 or 5.3, Flextronics will use
reasonable commercial efforts for a period of [***], to return unused Inventory
and Special Inventory and to cancel pending orders for such inventory, and to
otherwise mitigate the amounts payable by Customer.

 

  4  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

Customer shall pay amounts due under this Section 5 within [***]. Flextronics
will ship the Inventory and Special Inventory paid for by Customer under this
Section 5.4 to Customer promptly upon said payment by Customer unless Customer
requests that Flextronics warehouse such Inventory and Special Inventory as
consistent with Section 5.5, including payment of storage and handling charges
equal to [***] of the cost of the Inventory. In the event Customer does not pay
within [***] ([***]) [***], Flextronics will be entitled to dispose of such
Inventory and Special Inventory in a commercially reasonable manner and credit
to Customer any monies received from third parties. Flextronics shall then
submit an invoice for the balance amount due and Customer agrees to pay said
amount within [***].

5.5. Customer Responsibility for Ordered Product; Storage of Ordered Product. In
the event Customer does not arrange for the prompt pickup of Products ordered by
it under this Agreement after being informed by Flextronics that such Products
are ready for pickup in accordance with Customer’s purchase order, or Customer
attempts to reschedule or cancel a delivery of Products previously ordered by
Customer, in a manner not permitted by this Agreement, then Customer hereby
authorizes Flextronics to transfer such Products to a warehouse operated by
Flextronics or a third party. If the Products are transferred to a warehouse
operated by Flextronics, then a portion of such warehouse will be assigned to
Customer for its exclusive use. Such transfer [***] to Customer for purposes of
this Agreement, and title and risk of loss for such Products shall thereupon
transfer from Flextronics to Customer. In accordance with the terms of this
Agreement, Flextronics shall invoice Customer for such sale. Customer shall also
be invoiced for storage and handling charges equal to [***] of the contract fees
for the Products per month, or any portion thereof, that the Products are stored
for Customer. Such storage and handling fee shall cover the expense of storage,
security, and transporting the goods to and from such site. During the time that
the Products are stored pursuant to this Section 5.5 hereof, Customer shall have
the right, upon reasonable notice, to inspect the Products for the purposes of
this Agreement. Upon Customer’s request, Flextronics shall ship the Products to
Customer under the terms of this Agreement.

5.6. No Waiver. For the avoidance of doubt, Flextronicss’s failure to invoice
Customer for any of the charges set forth in this Section 3 does not constitute
a waiver of Flextronics’s right to charge Customer for the same event or other
similar events in the future.

5.7 Delays. Flextronics shall immediately notify Customer upon becoming aware of
any late delivery of Products under this Agreement, [***].

6. PRODUCT ACCEPTANCE AND EXPRESS LIMITED WARRANTY

6.1. Product Acceptance. The Products delivered by Flextronics will be inspected
and tested as required by Customer within [***] ([***]) [***] of receipt at the
“ship to” location on the applicable purchase order. If Products do not comply
with the express limited warranty set forth in Section 6.2 below, Customer has
the right to reject such Products during said period. Products not rejected
during said period will be deemed accepted. Customer may return defective
Products, freight [***], after obtaining a return material authorization number
from Flextronics to be displayed on the shipping container and completing a
failure report. Rejected Products will be promptly repaired or replaced, at
Flextronics’ option, and returned [***]. Customer shall bear all of the risk,
and all costs and expenses, associated with Products that have been returned to
Flextronics for which there is no defect found.

6.2. Express Limited Warranty. This Section 6.2 sets forth Flextronics’s sole
and exclusive warranty and Customer’s sole and exclusive remedies with respect
to a breach by Flextronics of such warranty.

(a) Flextronics warrants that the Products will have been manufactured in
accordance with the applicable Specifications and will be free from [***] for a
period of [***] ([***]) [***] from the date of shipment. In addition,
Flextronics warrants that [***] are in compliance with [***].

(b) Notwithstanding anything else in this Agreement, this express limited
warranty does not apply to, and Flextronics makes no representations or
warranties whatsoever with respect to: (i) Materials and/or Customer Controlled
Materials; (ii) defects resulting from the Specifications or the design of the
Products; (iii) Product that has been abused, damaged, altered or misused by any
person or entity after title passes to Customer; (iv) first articles,
prototypes, pre-production units, test units or other similar Products;
(v) defects resulting from tooling, designs or instructions produced or supplied
by Customer or (vi) compliance of Materials or Products with any Environmental
Regulations. Customer shall be liable for costs or expenses incurred by
Flextronics related to the foregoing exclusions to Flextronics’s express limited
warranty.

(c) Upon any failure of a Product to comply with this express limited warranty,
Flextronics’s sole obligation, and Customer’s sole remedy, is for Flextronics,
at its option, to promptly repair or replace such unit and return it to Customer
[***]. Customer shall return Products covered by this warranty [***] after
completing a failure report and obtaining a return material authorization number
from Flextronics to be displayed on the shipping container. Customer shall bear
all of the risk, and all costs and expenses, associated with Products that have
been returned to Flextronics for which there is no defect found.

 

  5  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

(d) Customer will provide its own warranties directly to any of its end users or
other third parties. Customer will not pass through to end users or other third
parties the warranties made by Flextronics under this Agreement. Furthermore,
Customer will not make any representations to end users or other third parties
on behalf of Flextronics, and Customer will expressly indicate that the end
users and third parties must look solely to Customer in connection with any
problems, warranty claim or other matters concerning the Product. For clarity,
nothing in this subsection (d) limits Customer’s ability to return Products to
Flextronics which are covered by Flextronics’s warranty under this Agreement
that end users have returned to Customer.

6.3. No Representations or Other Warranties. FLEXTRONICS MAKES NO
REPRESENTATIONS AND NO OTHER WARRANTIES OR CONDITIONS ON THE PERFORMANCE OF THE
WORK, OR THE PRODUCTS, EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF
THIS AGREEMENT OR COMMUNICATION WITH CUSTOMER, AND FLEXTRONICS SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

6.4. Failure Analysis. Flextronics will use commercially reasonable efforts to
complete an initial failure analysis on all Product returned pursuant to
Section 6.2 above, within [***] business days of receipt of such Products.

7. INTELLECTUAL PROPERTY LICENSES AND COVENANT NOT TO SUE

7.1 Licenses. Customer hereby grants Flextronics a non-exclusive license during
the term of this Agreement to use Customer’s patents, trade secrets and other
intellectual property as necessary to perform Flextronics’s obligations under
this Agreement.

7.2 No Other Licenses. Except as otherwise specifically provided in this
Agreement, each party acknowledges and agrees that no licenses or rights under
any of the intellectual property rights of the other party are given or intended
to be given to such other party.

7.3 [***]. Further, without limiting the warranties provided under Section 6.2,
Customer acknowledges and agrees that any Design Improvements are not covered
under Section 6.2 and are provided on an “as-is” basis and Flextronics makes no
warranty whatsoever with respect to the Design Improvements and pursuant to
Section 9.2, Customer agrees to defend, indemnify and hold Flextronics and its
affiliates and all directors, officers, employees and agents from and against
all claims, actions, losses, expenses, damages or other liabilities, including
reasonable attorneys’ fees incurred by or assessed against any of the foregoing,
to the extent the same arise out of Customer’s use of the Design Improvements.

8. TERM AND TERMINATION

8.1. Term. The term of this Agreement shall commence on the date hereof above
and shall continue for one (1) year thereafter until terminated as provided in
Section 8.2 (Termination) or 10.7 (Force Majeure). After the expiration of the
initial term hereunder (unless this Agreement has been terminated), this
Agreement shall be automatically renewed for separate but successive one-year
terms unless either party provides written notice to the other party that it
does not intend to renew this Agreement ninety (90) days or more prior to the
end of any term.

8.2. Termination. This Agreement may be terminated by either party (a) for
convenience upon ninety (90) days written notice to the other party, or (b) if
the other party defaults in any payment to the terminating party and such
default continues without a cure for a period of fifteen (15) days after the
delivery of written notice thereof by the terminating party to the other party,
(c) if the other party defaults in the performance of any other material term or
condition of this Agreement and such default continues unremedied for a period
of thirty (30) days after the delivery of written notice thereof by the
terminating party to the other party, or (d) pursuant to Section 10.8 (Force
Majeure).

8.3. Effect of Expiration or Termination. Expiration or termination of this
Agreement under any of the foregoing provisions: (a) shall not affect the
amounts due under this Agreement by either party that exist as of the date of
expiration or termination, and (b) as of such date the provisions of Sections
5.2, 5.3, 5.4 and 5.5 shall apply with respect to payment and shipment to
Customer of finished Products, Inventory, and Special Inventory in existence as
of such date, and (c) shall not affect Flextronics’s express limited warranty in
Section 6.2 above. Termination of this Agreement and settling of accounts in the
manner set forth in the foregoing sentence shall be the exclusive remedy of the
parties for breach of this Agreement, except for breaches of Section 6.2, 9.1,
9.2 or 10.1. Section 1, 3.5, 3.6, 4, 5.3, 5.4, 5.5, 6.2, 6.3, 7, 8.3, 9, and 10
shall be the only terms that shall survive any termination or expiration of this
Agreement. Within [***] ([***]) [***] of termination of this Agreement,
Flextronics shall return to Customer all Consigned Material and other tangible
Customer Confidential Information, other than

 

  6  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

documents in electronic, magnetic or other media. Flextronics shall return to
Customer one (1) copy of all hard copy documents in its possession, shall
destroy all other copies of documents as well as all versions of the documents
in electronic, magnetic or other media, and upon Customer’s request shall
deliver to Customer written notice confirming that all such material has been
returned or destroyed.

9. INDEMNIFICATION; LIABILITY LIMITATION

9.1. Indemnification by Flextronics. Flextronics agrees to defend, indemnify and
hold harmless, Customer and all directors, officers, employees, and agents
(each, a “Customer Indemnitee”) from and against all claims, actions, losses,
expenses, damages or other liabilities, including reasonable attorneys’ fees
(collectively, “Damages”) incurred by or assessed against any of the foregoing,
but solely to the extent the same arise out of third-party claims relating to:

(a) any actual or threatened [***] to any [***], or alleged to be caused, [***]
by Flextronics [***] hereunder, but solely to the extent [***] has been caused
by the [***] Flextronics of its [***] related to [***] the Specifications only
as further set forth in Section 6;

(b) any [***] of any third party but solely to the extent that [***] is caused
by [***] Flextronics [***]; provided that, Flextronics shall not have any
obligation to indemnify Customer if such claim would not have arisen but for
Flextronics’s [***] in accordance with the Customer’s [***] Specifications
[***]; or

(c) noncompliance with any [***] but solely to the extent that [***] is caused
by [***] that Flextronics [***]; provided that, Flextronics shall not have any
obligation to indemnify Customer if such claim would not have arisen but for
Flextronics’s [***] in accordance with the Customer’s [***] Specifications or
[***].

9.2. Indemnification by Customer. Customer agrees to defend, indemnify and hold
harmless, Flextronics and its affiliates and all directors, officers, employees
and agents (each, a “Flextronics Indemnitee”) from and against all Damages
incurred by or assessed against any of the foregoing, but solely to the extent
the same arise out of third-party claims relating to:

(a) any failure of any Product ([***]) sold by Flextronics hereunder to comply
with any [***] to the extent that [***] has not been caused by Flextronics’s
breach of its [***] set forth in Section 6. [***];

(b) any [***] to any [***] caused, or alleged to be caused, [***], but only to
the extent [***] or has not been caused by Flextronics’s breach of its [***]
related to Flextronics’s [***] Specifications only as further set forth in
Section 6.[***]; or

(c) [***] of any third party by any Product except to the extent [***] is the
responsibility of Flextronics pursuant to Section [***].

9.3. Procedures for Indemnification. With respect to any third-party claims,
either party shall give the other party prompt notice of any third-party claim
and cooperate with the indemnifying party at its expense. The indemnifying party
shall have the right to assume the defense (at its own expense) of any such
claim through counsel of its own choosing by so notifying the party seeking
indemnification within thirty (30) calendar days of the first receipt of such
notice. The party seeking indemnification shall have the right to participate in
the defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the indemnifying party. The indemnifying party shall not,
without the prior written consent of the indemnified party, agree to the
settlement, compromise or discharge of such third-party claim.

9.4. Sale of Products Enjoined. Should the use of any Products be enjoined for a
cause stated in Section 9.1(b) or 9.2(c) above, or in the event the indemnifying
party desires to minimize its liabilities under this Section 9, in addition to
its indemnification obligations set forth in this Section 9, the indemnifying
party’s sole responsibility is to either substitute a fully equivalent Product
or process (as applicable) not subject to such injunction, modify such Product
or process (as applicable) so that it no longer is subject to such injunction,
or obtain the right to continue using the enjoined process or Product (as
applicable). In the event that any of the foregoing remedies cannot be effected
on commercially reasonable terms, then, all accepted purchase orders and the
current forecast will be considered cancelled and Customer shall purchase all
Products, Inventory and Special Inventory as provided in Sections 5.3, 5.4 and
5.5 hereof. Any changes to any Products or process must be made in accordance
with Section 2.2 above. Notwithstanding the foregoing, in the event that a third
party makes an infringement claim, but does not obtain an injunction, the
indemnifying party shall not be required to substitute a fully equivalent
Product or process (as applicable) or modify the Product or process (as
applicable) if the indemnifying party obtains an opinion from competent patent
counsel reasonably acceptable to the other party that such Product or process is
not infringing or that the patents alleged to have been infringed are invalid.

9.5. No Other Liability. EXCEPT WITH REGARD TO THE PARTIES’ RESPECTIVE
INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 9.1 AND 9.2 ABOVE OR A BREACH OF
SECTION 10.1 BELOW, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
ANY “COVER” DAMAGES

 

  7  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

(INCLUDING INTERNAL COVER DAMAGES WHICH THE PARTIES AGREE MAY NOT BE CONSIDERED
“DIRECT” DAMAGES), OR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES
OF ANY KIND OR NATURE ARISING OUT OF THIS AGREEMENT OR THE SALE OF PRODUCTS,
WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE
POSSIBILITY OF NEGLIGENCE OR STRICT LIABILITY), OR OTHERWISE, EVEN IF THE PARTY
HAS BEEN WARNED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, AND EVEN IF ANY
OF THE LIMITED REMEDIES IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.

THE FOREGOING SECTION 9 STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHTS.

10. MISCELLANEOUS

10.1. Confidentiality. Each party shall refrain from using any and all
Confidential Information of the disclosing party for any purposes or activities
other than those specifically authorized in this Agreement. Except as otherwise
specifically permitted herein or pursuant to written permission of the party to
this Agreement owning the Confidential Information, no party shall disclose or
facilitate disclosure of Confidential Information of the disclosing party to
anyone without the prior written consent of the disclosing party, except to its
employees, consultants, parent company, and subsidiaries of its parent company
who need to know such information for carrying out the activities contemplated
by this Agreement and who have agreed in writing to confidentiality terms that
are no less restrictive than the requirements of this Section. Notwithstanding
the foregoing, under confidentiality provisions no less strict than set forth
herein, the receiving party may disclose Confidential Information of the
disclosing party (a) to the receiving party’s legal or financial advisors for
the purpose of seeking legal or financial advice in connection therewith or
(b) to a third party in connection with a merger or acquisition, or proposed
merger or acquisition between the receiving party and such third party, provided
that if such third party is to a competitor of the disclosing party, the
receiving party must first obtain the prior written consent of the disclosing
party. Further upon such disclosure pursuant to 10.1(a) or (b) herein, the
receiving party agrees to be responsible under the terms of this Agreement for
any use by such third parties of the disclosing party’s Confidential information
in violation of the confidentiality provisions herein. In addition the receiving
party may disclose Confidential Information of the disclosing party pursuant to
a subpoena or other court or governmental body process, including a securities
filing only (i) after having given the disclosing party prompt notice of the
receiving party’s receipt of such subpoena or other process and (ii) after the
receiving party has given the disclosing party a reasonable opportunity to
oppose such subpoena or other process or to obtain a protective order.
Confidential Information of the disclosing party in the custody or control of
the receiving party shall be promptly returned or destroyed upon the earlier of
(1) the disclosing party’s written request or (2) termination of this Agreement.
Confidential Information disclosed pursuant to this Agreement shall be
maintained confidential for a period of three (3) years after the disclosure
thereof. The terms of this Agreement shall be confidential in perpetuity.

10.2. Publicity and Confidentiality of Agreement.

Except as required by law, neither party may make any press release, industry
disclosure, announcement or engage in other form of publicity, advertising,
promotion or public announcement (each an, “Announcement”) relating to this
Agreement, including use of the other party’s name without first obtaining the
prior written consent of the other party, which consent may be withheld in its
sole discretion, unless such Announcement is to correct an unauthorized
Announcement made by the other party. The terms of this Agreement are
Confidential Information and protected pursuant to Section 10.1 above.

10.3. Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties with respect to the transactions contemplated
hereby and supersedes all prior agreements and understandings between the
parties relating to such transactions. If the scope of any of the provisions of
this Agreement is too broad in any respect whatsoever to permit enforcement to
its full extent, then such provisions shall be enforced to the maximum extent
permitted by law, and the parties hereto consent and agree that such scope may
be judicially modified accordingly and that the whole of such provisions of this
Agreement shall not thereby fail, but that the scope of such provisions shall be
curtailed only to the extent necessary to conform to law.

10.4. Amendments; Waiver. This Agreement may be amended only by written consent
of both parties. The failure by either party to enforce any provision of this
Agreement will not constitute a waiver of future enforcement of that or any
other provision. Neither party will be deemed to have waived any rights or
remedies hereunder unless such waiver is in writing and signed by a duly
authorized representative of the party against which such waiver is asserted.

10.5. Independent Contractor. Neither party shall, for any purpose, be deemed to
be an agent of the other party and the relationship between the parties shall
only be that of independent contractors. Neither party shall have any right or
authority to assume or create any obligations or to make any representations or
warranties on behalf of any other party, whether express or implied, or to bind
the other party in any respect whatsoever.

 

  8  



--------------------------------------------------------------------------------

10.6. Expenses. Each party shall pay their own expenses in connection with the
negotiation of this Agreement. All fees and expenses incurred in connection with
the resolution of Disputes shall be allocated as further provided in
Section 10.11 below.

10.7. Insurance.

(a) Flextronics agrees to maintain appropriate insurance to cover its risks
under this Agreement with coverage amounts commensurate with levels in its
market. Flextronics specifically agrees to maintain (i) property insurance,
all-risk, subject to standard exclusions and business-interruption coverage,
which covers any Consigned Materials, Inventory, work-in-process and finished
Products (until title and risk of loss passes to Customer pursuant to this
Agreement which is stored on the premises of Flextronics, (ii) commercial
general liability, including products/completed operations and personal injury
coverage, with coverage of not less than [***] combined single limit per
occurrence and [***] annual aggregate; (iii) umbrella liability, including
products/completed operations, with limits of not less than [***] each
occurrence; (iv) workers’ compensation and employer’s liability in compliance
with all statutory regulations in any state or country where any of the Products
are manufactured or delivered or services are performed; and (v) electronics
errors and omissions coverage which covers claims arising out of design
specifications provided by Flextronics.

(b) All insurance coverage that Flextronics is obligated to carry pursuant to
this Section 10.7 will (i) (excepting workers’ compensation and employer’s
liability and errors & omissions liability) name Customer as an additional
insured, and (ii) provide a 30-day notice period for cancellation.

(c) As soon as practicable after the Effective Date of the Agreement,
Flextronics will deliver to Customer one or more certificates of insurance
showing evidence of the coverage required above.

10.8. Force Majeure. In the event that either party is prevented from performing
or is unable to perform any of its obligations under this Agreement (other than
a payment obligation) due to any act of God, acts or decrees of governmental or
military bodies, fire, casualty, flood, earthquake, war, strike, lockout,
epidemic, destruction of production facilities, riot, insurrection, Materials
unavailability or any other cause beyond the reasonable control of the party
invoking this section (collectively, a “Force Majeure”), and if such party shall
have used its commercially reasonable efforts to mitigate its effects, such
party shall give prompt written notice to the other party, its performance shall
be excused, and the time for the performance shall be extended for the period of
delay or inability to perform due to such occurrences. Regardless of the excuse
of Force Majeure, if such party is not able to perform within ninety (90) days
after such event, the other party may terminate the Agreement.

10.9. Successors, Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, permitted
assigns and legal representatives. Neither party shall have the right to assign
or otherwise transfer its rights or obligations under this Agreement except with
the prior written consent of the other party, not to be unreasonably withheld.
Notwithstanding the foregoing, Flextronics may assign some or all of its rights
and obligations under this Agreement to an affiliated Flextronics entity and
either party may assign some or all of its rights and obligations under this
Agreement in connection with the sale of all or substantially all of the
business or assets, whether by merger, sale of assets, reorganization or the
like. .

10.10. Notices. All notices required or permitted under this Agreement will be
in writing and will be deemed received (a) when delivered personally; (b) when
sent by confirmed facsimile; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(d) one (1) day after deposit with a commercial overnight carrier. All
communications will be sent to the addresses set forth above or to such other
address as may be designated by a party by giving written notice to the other
party pursuant to this section.

10.11. Disputes Resolution; Waiver of Jury Trial.

(a) Except as otherwise provided in this Agreement, the following binding
dispute resolution procedures shall be the exclusive means used by the parties
to resolve all disputes, differences, controversies and claims arising out of or
relating to the Agreement or any other aspect of the relationship between
Flextronics and Customer or their respective affiliates and subsidiaries
(collectively, “Disputes”). Either party may, by written notice to the other
party, refer any Disputes for resolution in the manner set forth below.

(b) Any and all Disputes shall be referred to arbitration under the
Comprehensive Arbitration Rules & Procedures of JAMS, who shall act as the
arbitration administrator (the “Arbitration Administrator”).

 

  9  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

(c) The parties shall agree on a single arbitrator (the “Arbitrator”). The
Arbitrator shall be a retired judge selected by the parties from a roster of
arbitrators provided by the Arbitration Administrator. If the parties cannot
agree on an Arbitrator within seven (7) days of delivery of the demand for
arbitration (“Demand”) (or such other time period as the parties may agree), the
Arbitration Administrator will select an independent Arbitrator.

(d) Unless otherwise mutually agreed to by the parties, the place of arbitration
shall be San Jose, California.

(e) The Federal Arbitration Act shall govern the arbitrability of all Disputes.
The Federal Rules of Civil Procedure and the Federal Rules of Evidence (the
“Federal Rules”), to the extent not inconsistent with this Agreement, govern the
conduct of the arbitration. To the extent that the Federal Arbitration Act and
Federal Rules do not provide an applicable procedure, California law shall
govern the procedures for arbitration and enforcement of an award, and then only
to the extent not inconsistent with the terms of this Section. Disputes between
the parties shall be subject to arbitration notwithstanding that a party to this
Agreement is also a party to a pending court action or special proceeding with a
third party, arising out of the same transaction or series of related
transactions and there is a possibility of conflicting rulings on a common issue
of law or fact.

(f) Unless otherwise mutually agreed to by the parties, each party shall allow
and participate in discovery as follows:

(i) Non-Expert Discovery. Each party may (1) conduct three (3) non-expert
depositions of no more than five (5) hours of testimony each, with any deponents
employed by any party to appear for deposition in San Jose, California;
(2) propound a single set of requests for production of documents containing no
more than twenty (20) individual requests; (3) propound up to twenty written
interrogatories; and (4) propound up to ten (10) requests for admission.

(ii) Expert Discovery. Each party may select a witness who is retained or
specially employed to provide expert testimony and an additional expert witness
to testify with respect to damages issues, if any. The parties shall exchange
expert reports and documents under the same requirements as Federal Rules of
Civil Procedure 26(a)(2) &(4).

(iii) Additional Discovery. The Arbitrator may, on application by either party,
authorize additional discovery only if deemed essential to avoid injustice. In
the event that remote witnesses might otherwise be unable to attend the
arbitration, arrangements shall be made to allow their live testimony by video
conference during the arbitration hearing.

(g) The Arbitrator shall render an award within six (6) months after the date of
appointment, unless the parties agree to extend such time. The award shall be
accompanied by a written opinion setting forth the findings of fact and
conclusions of law. The Arbitrator shall have authority to award compensatory
damages only, and shall not award any punitive, exemplary, or multiple damages.
The award (subject to clarification or correction by the arbitrator as allowed
by statute and/or the Federal Rules) shall be final and binding upon the
parties, subject solely to the review procedures provided in this Section.

(h) Either party may seek arbitral review of the award. Arbitral review may be
had as to any element of the award.

(i) This Agreement’s arbitration provisions are to be performed in San Jose,
California. Any judicial proceeding arising out of or relating to this Agreement
or the relationship of the parties, including without limitation any proceeding
to enforce this Section, to review or confirm the award in arbitration, or for
preliminary injunctive relief, shall be brought exclusively in a court of
competent jurisdiction in the county of Santa Clara, California (the “Enforcing
Court”). By execution and delivery of this Agreement, each party accepts the
jurisdiction of the Enforcing Court.

(j) Each party shall pay their own expenses in connection with the resolution of
Disputes pursuant to this Section, including attorneys’ fees.

(k) Notwithstanding anything contained in this Section to the contrary, in the
event of any Dispute, prior to referring such Dispute to arbitration pursuant to
Subsection (b) of this Section, Customer and Flextronics shall attempt in good
faith to resolve any and all controversies or claims relating to such Disputes
promptly by negotiation commencing within ten (10) calendar days of the written
notice of such Disputes by either party, including referring such matter to
Customer’s then-current President and Flextronics’s then current executive in
charge of manufacturing operations in the region in which the primary activities
of this Agreement are performed by Flextronics. The representatives of the
parties shall meet at a mutually acceptable time and place and thereafter as
often as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the Dispute for a period of four (4) weeks. In the event that
the parties are unable to resolve such Dispute pursuant to this Subsection (k),
the provisions of Subsections (a) through (j) of this Section, inclusive, as
well as Subsections (l), (m) and (n) of this Section shall apply.

(l) The parties agree that the existence, conduct and content of any arbitration
pursuant to this Section shall be kept confidential and no party shall disclose
to any person any information about such arbitration, except as may be required
by law or by any governmental authority or for financial reporting purposes in
each party’s financial statements.

 

  10  



--------------------------------------------------------------------------------

(m) IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.

(n) In the event of any lawsuit between the parties arising out of or related to
this Agreement, the parties agree to prepare and to timely file in the
applicable court a mutual consent to waive any statutory or other requirements
for a trial by jury

10.12. Even-Handed Construction. The terms and conditions as set forth in this
Agreement have been arrived at after mutual negotiation, and it is the intention
of the parties that its terms and conditions not be construed against any party
merely because it was prepared by one of the parties.

10.13. Controlling Language. This Agreement is in English only, which language
shall be controlling in all respects. All documents exchanged under this
Agreement shall be in English.

10.14. Controlling Law. This Agreement shall be governed and construed in all
respects in accordance with the domestic laws and regulations of the State of
California, without regard to its conflicts of laws provisions; except to the
extent there may be any conflict between the law of the State of California and
the Incoterms of the International Chamber of Commerce, 2000 edition, in which
case the Incoterms shall be controlling. The parties specifically agree that the
1980 United Nations Convention on Contracts for the International Sale of Goods,
as may be amended from time to time, shall not apply to this Agreement. The
parties further acknowledge and confirm that the selection of the governing law
is a material term of this Agreement.

10.15. Counterparts. This Agreement may be executed in counterparts.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized representatives as of the Effective Date.

 

HEMOSENSE, INC.:      FLEXTRONICS INTERNATIONAL USA, INC.:

By:

  

/s/ James D. Merselis

 

    

By:

  

/s/ Michael McNamara

 

Title:

  

President and CEO

    

Title:

  

CEO

 

  11  



--------------------------------------------------------------------------------

Exhibit 1

Definitions

 

“Affected Inventory Costs”    shall mean: (i) [***]% of the Cost of all affected
Inventory and Special Inventory in Flextronics’s possession and not returnable
to the vendor or reasonably usable for other customers, whether in raw form or
work in process, less the salvage value thereof, (ii) [***]% of the Cost of all
affected Inventory and Special Inventory on order and not cancelable, (iii) any
vendor cancellation charges incurred with respect to the affected Inventory and
Special Inventory accepted for cancellation or return by the vendor, and (iv)
[***]. “Approved Vendor List” or “AVL”    shall mean the list of suppliers
currently approved to provide the Materials specified in the bill of materials
for a Product. “Confidential Information”    shall mean (a) the terms of this
Agreement and all information concerning the unit number and fees for Products
and Inventory/Special Inventory and (b) any other information that is marked
“Confidential” or the like or, if delivered verbally, confirmed in writing to be
“Confidential” within 30 days of the initial disclosure. Confidential
Information does not include information that (i) the receiving party can prove
it already knew at the time of receipt from the disclosing party; or (ii) has
come into the public domain without breach of confidence by the receiving party;
(iii) was received from a third party without restrictions on its use; (iv) the
receiving party can prove it independently developed without use of or reference
to the disclosing party’s data or information; or (v) the disclosing party
agrees in writing is free of such restrictions. “Consigned Material”    shall
have the meaning set forth in Section 2.3. “Cost”    shall mean the cost
represented on the bill of materials supporting the most current fees for
Products at the time of cancellation, expiration or termination, as applicable.
“Customer Controlled Materials”    shall mean those Materials provided by
Customer or by suppliers of Customer with whom Customer has a commercial
contractual or non-contractual relationship.
“Customer Controlled Materials Terms”    shall mean the terms and conditions
that Customer has negotiated with its suppliers for the purchase of Customer
Controlled Materials. “Customer Indemnitees”    shall have the meaning set forth
in Section 9.1. “Damages”    shall have the meaning set forth in Section 9.1.
“Disputes”    shall have the meaning set forth in Section 10.11(a) “Economic
Order Inventory”    shall mean Materials purchased in quantities, above the
required amount for purchase orders, in order to achieve price targets for such
Materials. “Environmental Regulations”    Shall mean any hazardous substance
content laws and regulations including, without limitation, those related to the
EU Directive 2002/95/EC about the Restriction of Use of Hazardous Substances
(RoHS). “Fee List”    shall have the meaning set forth in Section 3.4.

 

  12  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

“Flexibility Table”   shall have the meaning set forth in Section 5.2.
“Flextronics Indemnitee”   shall have the meaning set forth in Section 9.2.
“Force Majeure”   shall have the meaning set forth in Section 10.8. “Inventory”
  shall mean any Materials that are used to manufacture Products that are
ordered pursuant to a purchase order from Customer. “Lead Time(s)”   shall mean
the Materials Procurement Lead Time plus the manufacturing cycle time required
from the delivery of the Materials at Flextronics’ facility to the completion of
the manufacture, assembly and test processes. “Long Lead Time Materials”   shall
mean Materials with Lead Times exceeding the period covered by the accepted
purchase orders for the Products. “Materials”   shall mean components, parts and
subassemblies that comprise the Product and that appear on the bill of materials
for the Product. “Materials Procurement Lead
Time”   shall mean with respect to any particular item of Materials, the longer
of (a) lead time to obtain such Materials as recorded on Flextronics’s MRP
system or (b) the actual lead time, if a supplier has increased the lead time
but Flextronics has not yet updated its MRP system. “Minimum Order Inventory”  
shall mean Materials purchased in excess of requirements for purchase orders
because of minimum lot sizes available from the supplier. “[***]”   shall mean a
finance carrying charge of [***] and a storage and handling charge of [***], in
each case of the Cost of the Inventory and/or Special Inventory affected by the
reschedule or cancellation (as applicable) per month until such Inventory and/or
Special Inventory is used to manufacture Product or is otherwise purchased by
Customer. “Product”   shall have the meaning set forth in Section 2.1.
“Production Materials”   shall mean Materials that are consumed in the
production processes to manufacture Products including without limitation,
solder, epoxy, cleaner solvent, labels, flux, and glue. Production Materials do
not include any such production materials that have been specified by the
Customer or any Customer Controlled Materials. “Special Inventory”   shall mean
any Long Lead Time Materials and/or Minimum Order Inventory and/or Economic
Order Inventory. “Specifications”   shall have the meaning set forth in Section
2.1. “Work”   shall have the meaning set forth in Section 2.1.

 

  13  

--------------------------------------------------------------------------------

*** Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.



--------------------------------------------------------------------------------

EXHIBIT 2.1

SPECIFICATIONS

Incorporated by reference only

 

  14  



--------------------------------------------------------------------------------

EXHIBIT 3.4

FEES LIST

To be attached or incorporated by reference

 

  15  